*560Opinion by
Rao, J.
At the trial, it was stipulated that the merchandise consists of ammeters similar in all material respects to those the subject of Lucas Electrical Services, Inc., and Frank J. Eberle Co. v. United States (36 Cust. Ct. 209, C. D. 1776); that certain ammeters in entry 11922 were parts of automobiles and others were parts of motorcycles; and that part 36110, on invoice sheet 1, entry 19888, was a part of a tractor. As the instant protest was filed more than 60 days after the liquidation of entry 19888, it was held untimely and was dismissed as to said entry. The items stipulated to be parts, of automobiles in entry 11922 were held dutiable at 12percent under paragraph 369 (c), as modified, supra, and those stipulated to be the parts of motorcycles were held dutiable at 15 percent under said paragraph, as modified, supra, as claimed.